COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-05-264-CV
 
LARRY
JAMES TREAKLE                                                      APPELLANT
 
 
                                                   V.
 
STATE
OF TEXAS                                                                  APPELLEE
 
                                               ----------
           FROM
THE 372ND DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellant=s AMotion
To Release,@ which we will treat as a motion
to dismiss.  We may dismiss an appeal in
accordance with an appellant=s
motion.  See TEX. R. APP. P.
42.1(a).  Accordingly, without regard to
the merits of the motion, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
PER CURIAM
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  December 22, 2005




[1]See Tex. R. App. P. 47.4.